Case 7:19-cv-11440-VB Document 43 Filed 03/22/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
DOREEN BONGERS, :

Plaintiff,
Vv.
MANUFACTURERS & TRADERS TRUST : 19 CV 11440 (VB)
COMPANY, d/b/a M&T BANK, :

Defendant. :

X

 

On January 27, 2021, the Court issued an order setting deadlines and a briefing schedule
for the parties’ anticipated motions for summary judgment. (Doc. #41). Pursuant to the Court’s
Order, any motions for summary judgment were due on March 15, 2021.

To date, neither party has filed a motion for summary judgment, nor have the parties
informed the Court as to the status of this case.

Accordingly, it is HEREBY ORDERED that by March 26, 2021 the parties shall submit a
joint letter to the Court setting forth the status of the case. Specifically, the parties must state
whether the case has been resolved or whether they wish to proceed to trial.

Dated: March 22, 2021
White Plains, NY

SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 
